ICJ_074_TransborderArmedActions_NIC_HND_1989-08-31_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 31 AUGUST 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 31 AOÛT 1989
Official citation :

Border and Transborder Armed Actions
{Nicaragua v. Honduras), Order of 31 August 1989,
LCJ. Reports 1989, p. 123.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Honduras), ordonnance du 31 août 1989,
C.J. Recueil 1989, p. 123.

 

Sales number 5 6 4
N° de vente :

 

 

 
123

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1989

31 août 1989

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu l'ordonnance du 21 avril 1989 par laquelle les dates d’expiration des
délais pour le dépôt de pièces de procédure écrite sur le fond ont été fixées
comme suit: pour le mémoire du Nicaragua, le 19 septembre 1989, et pour
le contre-mémoire du Honduras, le 19 février 1990;

Considérant que, par lettres datées du 15 août 1989 et du 16 août 1989
respectivement, l’agent du Nicaragua et l’agent du Honduras ont porté à
la connaissance de la Cour certains accords conclus par les Présidents des
pays d'Amérique centrale (y compris les Parties au présent différend) lors
d’une réunion tenue à Tela (Honduras), du 5 au 7 août 1989;

Considérant que l’agent du Nicaragua a déclaré dans sa lettre que, dans
l’un de ces accords, le Nicaragua s’était engagé notamment à demander le
report de la date d’expiration du délai pour le dépôt de son mémoire sur le
fond, que son gouvernement demandait, conformément à cet engage-
ment, qu’une nouvelle date soit fixée pour le dépôt de son mémoire et que,
eu égard aux termes dudit accord, il proposait que cette nouvelle date soit
fixée au 8 décembre 1989;

Considérant que le Gouvernement du Honduras, auquel l’occasion a
été donnée, conformément au paragraphe 3 de l’article 44 du Règlement

4

1989
31 août
Rôle général
n° 74
ACTIONS ARMÉES (ORDONNANCE 31 VIII 89) 124

de la Cour, de faire connaître ses vues sur la demande du Nicaragua, a
informé la Cour, par une lettre de son agent datée du 22 août 1989, qu’il se
félicitait de cette demande et n’avait pas d’observations à formuler à son
sujet;

Considérant que, dans les circonstances que les Parties ont portées à
l'attention de la Cour, la demande de prorogation du délai pour le dépôt
du mémoire peut être admise, la question de la prorogation du délai pour
le dépôt du contre-mémoire étant réservée;

Reporte au 8 décembre 1989 la date d'expiration du délai pour le dépôt
par la République du Nicaragua d’un mémoire sur le fond en l’espèce;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le trente et un août mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement de la République du Honduras.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
